            Case 3:18-cv-07354-WHA Document 247-1 Filed 03/06/20 Page 1 of 3




 1    Michael L. Schrag (SBN 185832)
      Joshua J. Bloomfield (SBN 212172)
 2    Linda P. Lam (SBN 301461)
 3    GIBBS LAW GROUP LLP
      505 14th Street, Suite 1110
 4    Oakland, California 94612
      Telephone: (510) 350-9700
 5    Facsimile: (510) 350-9701
      mls@classlawgroup.com
 6    jjb@classlawgroup.com
 7    lpl@classlawgroup.com

 8    Richard M. Paul III
      Ashlea G. Schwarz
 9    Laura C. Fellows
      PAUL LLP
10    601 Walnut Street, Suite 300
11    Kansas City, Missouri 64106
      Telephone: (816) 984-8100
12    Facsimile: (816) 984-8101
      Rick@PaulLLP.com
13    Ashlea@PaulLLP.com
      Laura@PaulLLP.com
14

15   Counsel for Plaintiffs and the Class

16
                               UNITED STATES DISTRICT COURT FOR THE
17
                                    NORTHERN DISTRICT OF CALIFORNIA
18

19    ALICIA HERNANDEZ et al., individually             Case No. 3:18-cv-07354-WHA
      and on behalf of all others similarly situated,
20                                                      DECLARATION OF MICHAEL
                      Plaintiffs,                       SCHRAG IN SUPPORT OF
21                                                      PLAINTIFFS’ OPPOSITION TO
      v.                                                WELLS FARGO’S MOTION FOR
22
                                                        PARTIAL SUMMARY JUDGMENT
23    WELLS FARGO BANK, N.A.,
                                                        Date: April 2, 2020
24                    Defendant.                        Time: 8 a.m.
                                                        Dept: Courtroom 12
25                                                      Judge: Hon. William H. Alsup
26
27

28

                                                                  SCHRAG DECL. ISO OPP. TO MOTION FOR
                                                                        PARTIAL SUMMARY JUDGMENT
            Case 3:18-cv-07354-WHA Document 247-1 Filed 03/06/20 Page 2 of 3




 1          I, Michael Schrag, declare as follows:

 2      1. I am a partner at Gibbs Law Group LLP in Oakland, California. I am co-counsel of record for

 3   Plaintiffs and the Class in the above-named action.

 4      2. I submit this declaration in support of Plaintiffs’ opposition to Wells Fargo’s motion for partial

 5   summary judgment. I have personal knowledge of the matters stated herein and could and would

 6   competently testify thereto if called upon to do so.

 7      3. Attached as Exhibit 1 is a true and correct copy (except to the extent any highlighting was done

 8   by Plaintiffs’ counsel) of relevant excerpts from the deposition of Debora Granja.

 9      4. Attached as Exhibit 2 is a true and correct copy of Debora Granja’s customer account activity

10   statement on her Wells Fargo mortgage, which shows her mortgage payment history from February

11   2006 to April 2014.

12      5. Attached as Exhibit 3 is a true and correct copy of the apology letter that Wells Fargo sent to

13   Debora Granja in 2018, stating that the bank should have approved her for a trial modification and

14   offering a payment to “help make up for [her] financial loss.”

15      6. Attached as Exhibit 4 is a true and correct copy of Dan Salah’s expert report in this case.

16      7. Attached as Exhibit 5 is a true and correct copy of the apology letter that Wells Fargo sent to

17   Sandra Campos in 2018, stating that the bank should have approved her for a trial modification and

18   offering a payment to “help make up for [her] financial loss.”

19      8. Attached as Exhibit 6 is a true and correct copy (except to the extent any highlighting was done

20   by Plaintiffs’ counsel) of relevant excerpts from the deposition of Sandra Campos.

21      9. Attached as Exhibit 7 is a true and correct copy (except to the extent any highlighting was done

22   by Plaintiffs’ counsel) of relevant excerpts from the Rule 30(b)(6) deposition of Robert Ferguson.

23      10. Attached as Exhibit 8 is a true and correct copy of an October 9, 2012 letter that Wells Fargo

24   sent to Plaintiff Troy Frye.

25      11. Attached as Exhibit 9 is a true and correct copy of a May 14, 2014 letter that Wells Fargo sent

26   to Plaintiff Troy Frye.
27      12. Attached as Exhibit 10 is a true and correct copy (except to the extent any highlighting was

28   done by Plaintiffs’ counsel) of relevant excerpts from the deposition of Peter Ross.


                                                            -1-       SCHRAG DECL. ISO OPP. TO MOTION FOR
                                                                            PARTIAL SUMMARY JUDGMENT
             Case 3:18-cv-07354-WHA Document 247-1 Filed 03/06/20 Page 3 of 3




 1       13. Attached as Exhibit 11 is a true and correct copy (except to the extent any highlighting was

 2   done by Plaintiffs’ counsel) of a 2013 performance review of a Wells Fargo employee who looked into

 3   the software error at issue here.

 4       14. Attached as Exhibit 12 is a true and correct copy (except to the extent any highlighting was

 5   done by Plaintiffs’ counsel) of a 2014 e-mail among Wells Fargo employees showing that the bank had

 6   “50 loans indentified [sic] with negative impact.”

 7       15. Attached as Exhibit 13 is a true and correct copy (except to the extent any highlighting was

 8   done by Plaintiffs’ counsel) of relevant excerpts from the deposition of Carmen Bell.

 9       16. Attached as Exhibit 14 is a true and correct copy (except to the extent any highlighting was

10   done by Plaintiffs’ counsel) of a 2015 e-mail among Wells Fargo employees discussing the software

11   error at issue in this case.

12       17. Attached as Exhibit 15 is a true and correct copy (except to the extent any highlighting was

13   done by Plaintiffs’ counsel) of a 2015 e-mail chain among Wells Fargo employees discussing the

14   software error at issue in this case.

15           I declare under penalty of perjury that the foregoing is true and correct.

16           Dated this 5th day of March 2020 in Oakland, California.

17
                                                            /s/ Michael Schrag
18                                                            Michael Schrag
19

20

21

22

23

24

25

26
27

28


                                                          -2-         SCHRAG DECL. ISO OPP. TO MOTION FOR
                                                                            PARTIAL SUMMARY JUDGMENT
